Citation Nr: 0014039	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
right shoulder injury, status post repairs with 
degenerative changes.  

2. Entitlement to an evaluation in excess of 20 percent for 
service-connected left shoulder dislocation, status post 
repair with degenerative changes.  

3. Entitlement to a total disability evaluation due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had Army National Guard service from June 1985 to 
July 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 30 percent evaluation for 
right shoulder disability and a 20 percent evaluation for 
left shoulder disability, and denied entitlement to 
individual unemployability.  


FINDINGS OF FACT

1. The veteran is right handed.

2. The veteran's service-connected right shoulder disability 
is manifested by limitation of motion to below the 
shoulder level, weakness, stiffness, pain on motion and 
fatigability.  

3. The veteran's service-connected left shoulder disability 
is manifested by limitation of motion to below the 
shoulder level, weakness, stiffness, pain on motion and 
fatigability.  

4. The veteran is capable of performing substantially gainful 
employment, with the restrictions of no lifting, stooping, 
bending, twisting, or lifting, and was undergoing training 
for a career in accounting.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 
(1999).

2. The criteria for an evaluation in excess of 20 percent for 
service-connected left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 
(1999).

3. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have not been 
met.  38 U.S.C.A. §§ 501, 5107 (West 1991); 38 C.F.R. § 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A Physical Evaluation Board (PEB) report in February 1993, 
noted that the veteran initially injured his right shoulder 
in April 1989.  The veteran reinjured his right shoulder in 
June 1990.  Arthroscopic evaluation of the right shoulder in 
June 1991 showed chondromalacia of the glenoid and humeral 
head, degenerative anterior labrum, and a complete SLAP III 
lesion.  In June 1992, the veteran suffered a hyperabduction 
injury to his left shoulder and underwent arthroscopic 
surgery in November 1992, which revealed loose body 
hypertrophic synovium, a Bankhart and Hill-Sacks lesion, SLAP 
II lesion, and chondromalacia of the humeral head and 
glenoid.  The veteran continued to report recurrent bilateral 
shoulder pain and decreased range of motion.  The PEB 
provided a diagnosis of bilateral glenohumeral degenerative 
joint disease, which did not exist prior to enlistment.  

In August 1993, the veteran filed an initial claim for VA 
benefits for service connection for bilateral shoulder 
disabilities.  By rating decision in March 1994, the RO 
granted service connection for residuals of a right shoulder 
injury and residuals of a left shoulder injury, both with 
noncompensable evaluations effective from August 5, 1993.  By 
rating decision in May 1995, the RO granted an increased 
evaluation of 10 percent for service-connected left shoulder 
disability, effective from August 5, 1993.  

The record contains numerous VA outpatient treatment records 
for treatment of chronic bilateral shoulder pain.  In April 
1996, the veteran underwent a right shoulder arthroscopy, 
chondroplasty, labral debridement, and bursectomy.  

By rating decision in June 1996, the RO increased the 
evaluation for the veteran's service-connected right shoulder 
disability to 10 percent effective from October 15, 1995, 
followed by a temporary total evaluation under 38 C.F.R. § 
4.30 (1999) from April 26, 1996 to June 1, 1996.  Effective 
June 1, 1996, a single 10 percent evaluation for bilateral 
shoulder injuries status post repairs with degenerative 
changes was awarded. 

A VA examination was conducted in November 1996.  The veteran 
reported pain, stiffness, weakness, fatigability, and loss of 
movement in both shoulder joints.  Range of motion testing 
revealed abduction to 90 degrees, external rotation to 
70 degrees, internal rotation to 45 degrees, backward 
extension to 45 degrees, and forward flexion to 110 degrees, 
with pain on all movements.  The examiner noted that the 
veteran could abduct to 80 degrees without pain, but 
developed a "great deal of pain" from 80-90 degrees 
bilaterally.  The examiner provided diagnoses of the 
following:  1) Rotator cuff tear in the left shoulder joint 
with repair and continuing symptoms with weakness, painful 
motion, and fatigability; and 2) Probable anterior 
dislocation of the right shoulder joint with two operative 
repairs and symptoms of weakness, fatigability, and painful 
motion.  

At a hearing before an RO hearing officer in January 1997, 
the veteran testified that he was right handed.  
Transcript, p. 3.  He stated that he experienced a lot of 
pain, specifically in the morning, stiffness, weakness, and 
some limitation of motion in his left shoulder.  
Transcript, p. 3.  He noted pain from driving and stated that 
the pain would wake him up approximately 20 times per month.  
Transcript, p. 7.  The veteran reported that he was not 
currently employed and had last worked full-time in January 
or February of 1996.  Transcript, p. 5.  He stated that while 
employed he would miss a lot of days due to pain and 
surgeries, and estimated that in the previous two years he 
had missed at least 90 days.  Transcript, p. 6.  The veteran 
indicated that he was currently enrolled in school through a 
vocational rehabilitation program.  Transcript, p. 8.  He 
stated that he could not lift his arm above his shoulder 
without significant pain.  Transcript, p. 9.  

The veteran testified that he experienced pain, stiffness, 
weakness, popping, and clicking in the right shoulder, but 
the pain was sharper in the right than on the left.  He 
stated that the most recent surgery, in April 1996, did not 
improve the right shoulder condition.  Transcript, p. 11.  He 
noted that he could lift his arm only to shoulder level 
without pain.  Transcript, p. 13.  

At the January 1997 hearing, the veteran submitted statements 
from a friend and his work supervisor.  The supervisor noted 
that since the 1996 surgery, the veteran had not been able to 
work full-time and could not perform all of his job duties.  
The veteran's friend stated that the veteran had been forced 
to find employment, other than as an auto body repairman, and 
had been unsuccessful.  

By rating decision in March 1997, the RO increased the 
evaluation for the veteran's service-connected right shoulder 
disability to 30 percent, effective from October 12, 1995 to 
April 25, 1996, and from July 1, 1996.  The RO further 
granted an increased evaluation of 20 percent for service-
connected left shoulder disability, effective from October 
12, 1995. The veteran timely perfected an appeal to the 
June 1996 rating decision, but withdrew the appeal in March 
1997, following receipt of the March 1997 rating decision.  
See 38 C.F.R. § 20.204 (1999).  

In November 1997, the veteran requested re-evaluation of his 
service-connected shoulder disabilities and consideration of 
entitlement to individual unemployability.  In his 
Application for Increased Compensation Based on 
Unemployability, the veteran reported no full-time work since 
June 1994 with part-time work from November 1994 to January 
1996, in December 1996, and from March to August 1997.  

A VA examination was conducted in December 1997.  The 
examiner noted that the veteran was right handed.  The 
veteran reported weakness and stiffness in his shoulders.  He 
noted that he was training for a job as an accountant.  The 
veteran stated that he could not lift overhead, and could not 
lift any weights or engage in sports that he previously did.  
Range of motion testing of the right shoulder revealed normal 
forward and lateral flexion, internal rotation to 30 degrees, 
external rotation to 10 degrees.  Range of motion testing of 
the left shoulder showed forward flexion to 90 degrees, 
lateral flexion to 120 degrees, internal rotation to 30 
degrees, and external rotation could not be performed.  The 
examiner provided a diagnosis of mild degenerative changes of 
both shoulders.  The examiner stated that the veteran would 
have difficulty obtaining or retaining employment due to his 
shoulder conditions, unless the job involved no lifting, 
stooping, bending, twisting, or lifting overhead.  The 
examiner indicated that such jobs were available, 
specifically data entry work.  


II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-Grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, arthritis due to trauma is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003. 

Right Shoulder Disability

Limitation of arm motion of the major arm warrants a 40 
percent evaluation if limited to 25 degrees from the side and 
a 30 percent evaluation if midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  An 
evaluation in excess of 30 percent for other impairment of 
the major arm is warranted for fibrous union, nonunion, or 
loss of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

The evidence of record preponderates against an evaluation in 
excess of 30 percent for service-connected right shoulder 
disability.  There is no evidence that the veteran suffers 
from the conditions specifically warranting an evaluation in 
excess of 30 percent.  Further, the VA examinations in 
December 1997 and November 1996, and the veteran's testimony 
at the January 1997 hearing, note limitation of motion of the 
right shoulder to just below shoulder level.  There is 
no evidence that the veteran's motion is limited to within 25 
degrees of the side.  Although the veteran reported and the 
VA examiners noted weakness, fatigability, and pain with 
motion, such does not create a disability picture analogous 
to the criteria for an evaluation in excess of 30 percent for 
service-connected right shoulder disability.  

Left Shoulder Disability

Limitation of arm motion of the minor arm warrants a 30 
percent evaluation if limited to 25 degrees from the side and 
a 20 percent evaluation if limited to midway between the side 
and shoulder level or at shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  An evaluation in excess of 20 percent 
for other impairment of the minor arm is warranted for 
fibrous union, nonunion, or loss of head of the humerus.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

The evidence of record preponderates against an evaluation in 
excess of 20 percent for service-connected left shoulder 
disability.  There is no evidence that the veteran suffers 
from the conditions specifically warranting an evaluation in 
excess of 20 percent.  Further, the VA examinations in 
December 1997 and November 1996, and the veteran's testimony 
at the January 1997 hearing, note limitation of motion of the 
left shoulder to just below shoulder level.  There is no 
evidence that the veteran's motion is limited to within 25 
degrees of the side.  Although the veteran reported and the 
VA examiners noted weakness, fatigability, and pain with 
motion, such does not create a disability picture analogous 
to the criteria for an evaluation in excess of 20 percent for 
service-connected left shoulder disability.  While there is 
an adverse impact on certain forms of employment which is 
discussed elsewhere in this decision, the shoulder 
disabilities do not present such an unusual disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321 (b)(1). 

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 50 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran has two service-connected 
disabilities:  a right shoulder disability with a 30 percent 
evaluation and a left shoulder disability with a 20 percent 
evaluation.  The veteran's combined evaluation is 50 percent, 
after addition of the bilateral factor.  See 38 C.F.R. §§ 
4.25, (Table I) 4.26 (1999).  

As the veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a), the claim herein must be decided on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  The veteran 
neither has one disability ratable at 40 percent or more, nor 
a combined evaluation of 70 percent or more.  

38 C.F.R. § 4.16(b) provides that, before a total disability 
rating based on individual unemployability may be granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In evaluating 
a veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected  disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1999).  The question to be 
addressed is whether the veteran was capable of performing 
the physical and mental acts required by employment and not 
whether he was, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

The Board notes that the veteran is currently undergoing 
vocational rehabilitation training for a new job in the 
accounting field.  Further, the VA examiner in December 1997, 
indicated that positions with duties that did not exceed the 
veteran's functional limitations existed, specifically data 
entry work, were available.  The veteran reported at the 
January 1997 hearing that he had not been employed full time 
since early 1996, but on his application for individual 
unemployability, the veteran reported no full-time employment 
since June 1994.  In either case, the Board finds that the 
evidence preponderates against a finding that the veteran's 
disabilities precluded substantially gainful employment.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right shoulder injury, status post repairs with degenerative 
changes, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
service-connected left shoulder dislocation, status post 
repair with degenerative changes, is denied.  

Entitlement to a total disability evaluation due to 
individual unemployability is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

